Citation Nr: 0928525	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation for headaches in 
excess of 10 percent prior to May 16, 2004.

2.  Entitlement to an initial evaluation for headaches in 
excess of 30 percent as of May 17, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1996 to 
December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which granted entitlement to service 
connection for headaches and assigned an initial disability 
evaluation of 10 percent, effective December 10, 2001.  In a 
November 2004 rating decision the initial rating was 
increased to 30 percent, effective May 17, 2004.

The Board remanded this matter for further development in 
April 2007 and August 2008.


FINDINGS OF FACT

1.  Prior to March 7, 2006, the Veteran's headaches occurred 
three to four times per month and were equivalent to 
prostrating attacks occurring at least once per month; but 
without severe economic inadaptability.

3.  Beginning on March 7, 2006, the Veteran's headaches were 
manifested by frequent completely prostrating attacks, 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no 
more, for headaches have been met for the period prior to 
March 7, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2008).

2.  The criteria for an initial 50 percent rating for 
headaches have been met as of March 7, 2006.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. § 4.124a, DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C.A. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007). 
  
Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of her claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  She has been afforded 
two VA examinations and sufficient medical opinions have been 
obtained.

As neither the Veteran nor her representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of her claim.

Increased Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

The Veteran's headaches are currently evaluated under the 
diagnostic code for migraines.  A 10 percent evaluation for 
migraines is warranted with characteristic prostrating 
attacks averaging one in two months over the last several 
months while a 30 percent evaluation is appropriate in cases 
of characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating."   According 
to Stedman's Medical Dictionary, 27th Edition (2000), p. 
1461, "prostration" is defined as "a marked loss of strength, 
as in exhaustion."

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Headaches

A March 2002 VA examination reflected the Veteran's reports 
of right frontal throbbing headaches lasting one to three 
days.  Nausea and photophobia were occasionally associated 
with these headaches, which reportedly occurred three to four 
times a month without "deficits."  She reported that these 
headaches might be severe "but impair work."  A 
neurological examination was grossly normal, and a diagnosis 
of common migraine was made.

Complaints of migraines were noted in a May 2004 VA treatment 
note and described as a throbbing pain above the right eye.  
These headaches were accompanied by blurred vision and nausea 
and reportedly occurred one to two times per week and lasted 
between three hours and three days.  An assessment of 
migraine headaches was made.

A July 2004 VA emergency room record shows that the Veteran 
complained of a migraine that began after she inhaled Lysol 
cleaner at work.  She was given Toradol to treat the 
condition and referred to neurology for further evaluation.

A July 2004 VA neurology treatment note reflects the 
Veteran's complaints of right peri-orbital headaches that had 
increased in frequency and duration.  The intensity of these 
headaches was described as "10/10" at its peak and 
reportedly had lasted a "few hours" in the past but now 
lasted as long as two days.  The neurologist noted that the 
increase in the frequency and intensity of these headaches 
occurred along with increased psycho-social stressors.  
Occipital nerve blocks were recommended to treat the 
condition.

Severe headaches occurring two to three times per week and 
lasting two hours to two days were noted in an August 2004 VA 
neurology treatment note.  These headaches were reportedly 
accompanied by photophobia and nausea without vomiting.  The 
Veteran reported that these headaches were triggered by wine 
and disinfectant and that they had increased in frequency and 
intensity.  Nerve blocks had decreased the frequency of these 
headaches by half but left her face numb.

At an October 2004 VA psychiatric examination the Veteran 
reported adequate work performance as a full-time 
administrative assistant in a physician's office.

Complaints of a migraines lasting one day were noted in a 
November 2004 VA emergency room treatment note.  An 
impression of recurrent migraine headaches "probably related 
to [the Veteran's] menstrual cycle this time" was reported.  
The Veteran was given Demerol.  A brain magnetic resonance 
imaging (MRI) test conducted in August 2004 was reported to 
be negative.

Weekly headache "attacks" with nausea were noted in a 
September 2005 VA treatment note.  Photophobia was denied.

A February 2006 VA treatment note reflects that the Veteran 
reported that she fell and hit the back of head on a stand at 
work.  She reported having felt dizzy for three weeks prior 
to falling.  Loss of consciousness or headaches were denied.  

A March 2006 VA treatment note shows that the Veteran 
reported "enjoyable employment" as a restaurant server.  

Headaches occurring once or twice per week and lasting six 
hours to one day were reported in an August 2006 VA treatment 
note.  These headaches were reportedly accompanied by 
photophobia, nausea and blurred vision.  A head computed 
tomography (CT) scan conducted in March 2006 revealed no 
intracranial abnormality.  The Veteran was prescribed 
additional medication to treat her condition.

A tender bilateral headache was noted in a September 2006 VA 
treatment note.  The Veteran reported developing this 
headache after undergoing a lumbar puncture several days 
previously, and that her symptoms were different than her 
migraine symptoms.  She was given Vicodin, among other 
medication, to treat her condition.

A February 2008 VA neurologic examination was noted to be 
normal.  The Veteran reported increased headaches after 
running out of her medication for three days.

A July 2008 VA neurology consultation reflected the Veteran's 
continued complaints of headaches which occurred 
approximately three times per month.  These headaches lasted 
"days" but had been less severe and frequent than in the 
past.

At an October 2008 VA neurology examination the Veteran 
complained of right frontal headaches that were accompanied 
by photophobia, sonophobia and nausea.  She reported that 
these headaches were sometimes triggered by certain smells or 
odors but were not necessarily triggered by bright light.  

These headaches were graded as a "9" and occurred three 
times per month.  The pain from her headaches was noted to be 
completely prostrating, with the Veteran unable to care for 
her child or perform other activities of daily living.  She 
reported losing at least three days per month from work due 
to her condition.  

The examiner noted that the Veteran's recent MRI and lab work 
were "normal."  Following a review of the Veteran's claims 
file, the impression was migraines with prostrating attacks 
occurring approximately three times per month and interfering 
with the Veteran's activities of daily living three to four 
days per month.

Analysis

Prior to May 16, 2004, the Veteran reported headaches three 
to four times per month which were occasionally accompanied 
by nausea and photophobia.  These headaches were subjectively 
reported to be severe; however, there is no evidence as to 
whether the headaches were prostrating.  Given their 
frequency, and the fact that they were described in terms 
similar to subsequent headaches that were found to be 
prostrating, the Board finds that the record supports a 
finding that the Veteran prostrating attacks occurring on 
average of at least once per month.

A disability rating of 30 percent, is therefore warranted 
from the date of service connection under DC 8100.

The competent medical evidence suggests that the Veteran's 
headaches had worsened after May 17, 2004.  Her headaches 
reportedly occurred up to three times per month and lasted up 
to three days, and were accompanied by nausea, photophobia 
and sonophobia.  These headaches continued to be described as 
severe and lasted several days on occasion despite medication 
and other treatment to reduce the frequency of these 
headaches.  

As late as 2006 the Veteran reported that she was maintaining 
satisfactory and even enjoyable employment as an office 
administrator and restaurant server.  These findings weigh 
against a conclusion that there was severe economic 
inadaptability during this period.  If she had been 
experiencing severe economic impacts, it is not likely that 
her employment would be adequate or enjoyable.  The Court has 
held that it must also be considered whether the disability 
was capable of producing severe economic inadaptability, 
regardless of whether the condition was actually causing such 
inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445-6 
(2004).  On the other hand, if the disability was capable of 
producing severe economic inadaptability, it would be 
expected that there would be an actual reported impact on the 
Veteran's efforts to engage in employment.  

The record shows no such impact prior to the October 2008 
examination report.  The report is unclear as to when the 
Veteran began missing frequent time from work.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
severe economic impact was shown beginning March 7, 2006, the 
day after her report that she was enjoying her employment.  A 
50 percent disability rating, the maximum schedular rating 
under this diagnostic code, is therefore warranted.  DC 8100.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

The Veteran's headaches reportedly occurred three or four 
times per month without severe economic inadaptability shown 
prior to March 7, 2006.  After this time, her headaches 
occurred approximately three times per month and lasted up to 
three days, resulting in severe economic inadaptability and 
interference with her activities of daily living.  The rating 
criteria specifically contemplate these symptoms.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 30 percent disability rating for headaches 
from December 10, 2001 to March 6, 2006 is granted.

Entitlement to a 50 percent disability rating for headaches 
as of March 7, 2006, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


